Exhibit 10.1 6 September 2016 Delivered Via Email Edwin L. Madison, Ph.D. 558 48th Avenue San Francisco, CA 94121 Dear Dr. Madison: This letter is to confirm our conversation that your employment with Catalyst Biosciences, Inc. (“Catalyst” or the “Company”) will be terminated on 9 September 2016 (the “Separation Date”), due to a reduction in force.This letter explains the details of your separation and describes the separation benefits that the Company is offering to you. On the Separation Date, you will receive a check for your regular earned pay and any accrued but unused vacation time through your last day and reimbursement for expense reports submitted to date.If you seek reimbursement of any additional business expenses, you agree to submit your final expense reimbursement statement within ten (10) days following the Separation Date, along with receipts or other supporting documentation.The Company will reimburse valid business expenses in accordance with its standard expense reimbursement policies. Following the Separation Date, you may elect to continue your group medical insurance coverage under COBRA, and will receive information from our plan administrator describing this conversion election. You are currently eligible to receive the following benefits: 1. You will receive a lump sum payment in the amount of $357,000, less applicable withholdings, which is equivalent to twelve (12) months’ base salary (“Severance”) in accordance with your letter agreement dated 15 February 2007, as amended in the letters dated 24 September 2008 and 12 February 2013 but payable no later than the Company’s second payroll period following the Separation Date; and 2. a portion of your outstanding options to purchase shares of Catalyst common stock (the “Options”) equal to the number of unvested Options that would have vested in the twelve (12) month period following the Separation Date had your employment continued through such period will become fully vested on the Separation Date. Additionally, in exchange for the agreements contained in this letter agreement, you are eligible to receive the following enhanced benefits: 1. A lump sum payment in the amount of $34,418, subject to withholding, equal to your estimated COBRA medical, dental and vision premiums (less any COBRA administration fees) for twelve (12) months (“COBRA Payment”); 2. all of your unexercised Options will remain exercisable until the earlier of (a) the expiration date of such Options as set forth in the corresponding agreement or (b) the date that is three (3) years after the Separation Date. Please keep in mind that each Option, to the extent designated as an incentive stock option, will cease to be an incentive stock option and automatically become a nonqualified stock option as a result of this extension; and 3. the Company will enter into a Consulting Agreement with you in the form attached as Exhibit C. Except as expressly provided herein, all terms of the Options and related agreements remain unchanged. We strongly encourage you to consult with your personal legal or tax advisor regarding the tax consequences of the Options (including the impact of the actions described in this letter), the exercise of any Option and the timing of any such exercise. In exchange for the extended option exercise period, COBRA Payment and consulting agreement, you must return a signed copy of the attached Separation Agreement and General Release of Claims (“Release”) to me within forty-five (45) days following your Separation Date and not revoke the Release.Please note that the Release may be signed no sooner than your Separation Date.You also must have returned all Company property and a signed copy of the Termination Certificate attached as ExhibitC to your At-Will Employment, Confidential Information, Invention Assignment, and Arbitration Agreement (the “Confidentiality Agreement”), a true and correct copy of which is attached.If you satisfy these conditions, the COBRA Payment will be paid to you upon the Release becoming irrevocable but no later than the sixtieth (60th) day following the Separation Date. If you have any questions, please feel free to call Amanda Hill in Human Resources for more detail.Ed, we wish you the best in your future endeavors. Sincerely, /s/ Nassim Usman Nassim Usman, Ph.D.
